Exhibit 10.1

Execution Version

OPEN MARKET SALE AGREEMENTSM

August 6, 2020

JEFFERIES LLC

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Merus N.V., a public limited liability company incorporated under the laws of
the Netherlands (the “Company”), proposes, subject to the terms and conditions
stated herein, to issue and sell from time to time through Jefferies LLC, as
sales agent and/or principal (the “Agent”), common shares in the capital of the
Company, nominal value €0.09 per share (the “Common Shares”), having an
aggregate offering price of up to $75,000,000 on the terms set forth in this
agreement (this “Agreement”).

Section 1. DEFINITIONS

(a) Certain Definitions. For purposes of this Agreement, capitalized terms used
herein and not otherwise defined shall have the following respective meanings:

“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first- mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have
placed the Maximum Program Amount pursuant to this Agreement and (y) the date
this Agreement is terminated pursuant to Section 7.

“Commission” means the U.S. Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“Floor Price” means the minimum price set by the Company in the Issuance Notice
below which the Agent shall not sell Shares during the applicable period set
forth in the Issuance Notice, which may be adjusted by the Company at any time
during the period set forth in the Issuance Notice by delivering written notice
of such change to the Agent and which in no event shall be less than $1.00
without the prior written consent of the Agent, which may be withheld in the
Agent’s sole discretion; provided that the minimum price per Share shall in no
event be less than the nominal value thereof.

 

SM 

“Open Market Sale Agreement” is a service mark of Jefferies LLC



--------------------------------------------------------------------------------

“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent pursuant to any Issuance Notice.

“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer, President, Principal Officer or
General Counsel.

“Issuance Notice Date” means any Trading Day during the Agency Period that an
Issuance Notice is delivered pursuant to Section 3(b)(i).

“Issuance Price” means the Sales Price less the Selling Commission.

“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (a) the number or dollar amount of Common Shares registered under
the effective Registration Statement (defined below) pursuant to which the
offering is being made, (b) the number of Common Shares that may be issued under
the Company’s authorized share capital included in its articles of association
from time to time (less Common Shares issuable upon exercise, conversion or
exchange of any outstanding securities of the Company or otherwise reserved from
the Company’s authorized share capital, including pursuant to the Company’s
equity incentive plans), (c) the number or dollar amount of Common Shares
permitted to be sold under Form S-3 (including General Instruction I.B.6
thereof, if applicable), or (d) the number or dollar amount of Common Shares for
which the Company has filed a Prospectus (defined below).

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind.

“Principal Market” means the Nasdaq Global Market or such other national
securities exchange on which the Common Shares, including any Shares, are then
listed.

“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

“Selling Commission” means up to three percent (3.0%) of the gross proceeds of
Shares sold pursuant to this Agreement, or as otherwise agreed between the
Company and the Agent with respect to any Shares sold pursuant to this
Agreement.

“Settlement Date” means the second business day following each Trading Day
during the period set forth in the Issuance Notice on which Shares are sold
pursuant to this Agreement, when the Company shall deliver to the Agent the
amount of Shares sold on such Trading Day and the Agent shall deliver to the
Company the Issuance Price received on such sales in accordance with
Section 3(b)(v).

 

2



--------------------------------------------------------------------------------

“Shares” shall mean the Company’s Common Shares issued or issuable pursuant to
this Agreement.

“Trading Day” means any day on which the Principal Market is open for trading.

Section 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to, and agrees with, the Agent that as of
(1) the date of this Agreement, (2) each Issuance Notice Date, (3) each
Settlement Date, (4) each Triggering Event Date and (5) as of each Time of Sale
(each of the times referenced above is referred to herein as a “Representation
Date”), except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto) on or before a
Representation Date:

(a) Registration Statement. The Company has prepared and filed with the
Commission a shelf registration statement on Form F-3, as amended by a
Post-Effective Amendment No. 1 (the “Post-Effective Amendment”) to Form F-3 on
Form S-3 (File No. 333-233367) that contains a base prospectus (the “Base
Prospectus”). Such registration statement registers the issuance and sale by the
Company of the Shares under the Securities Act. The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable, with
respect to the Shares. Except where the context otherwise requires, such
registration statement(s), including any information deemed to be a part thereof
pursuant to Rule 430B under the Securities Act, including all financial
statements, exhibits and schedules thereto and all documents incorporated or
deemed to be incorporated therein by reference pursuant to Item 12 of Form S-3
under the Securities Act as from time to time amended or supplemented, is herein
referred to as the “Registration Statement,” and the prospectus constituting a
part of such registration statement(s), together with any prospectus supplement
filed with the Commission pursuant to Rule 424(b) under the Securities Act
relating to a particular issuance of the Shares, including all documents
incorporated or deemed to be incorporated therein by reference pursuant to Item
12 of Form S-3 under the Securities Act, in each case, as from time to time
amended or supplemented, is referred to herein as the “Prospectus,” except that
if any revised prospectus is provided to the Agent by the Company for use in
connection with the offering of the Shares that is not required to be filed by
the Company pursuant to Rule 424(b) under the Securities Act, the term
“Prospectus” shall refer to such revised prospectus from and after the time it
is first provided to the Agent for such use. The Registration Statement at the
time the Post-Effective Amendment became effective is herein called the
“Original Registration Statement.” As used in this Agreement, the terms
“amendment” or “supplement” when applied to the Registration Statement or the
Prospectus shall be deemed to include the filing by the Company with the
Commission of any document under the Exchange Act after the date hereof that is
or is deemed to be incorporated therein by reference.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date; and all

 

3



--------------------------------------------------------------------------------

references in this Agreement to amendments or supplements to the Registration
Statement or the Prospectus shall be deemed to mean and include, without
limitation, the filing of any document under the Exchange Act which is or is
deemed to be incorporated by reference in or otherwise deemed under the
Securities Act to be a part of or included in the Registration Statement or the
Prospectus, as the case may be, as of any specified date.

At the time the Original Registration Statement was or will be declared
effective and at the time the Company’s most recent annual report on Form 10-K
was filed with the Commission, if later, the Company met the then-applicable
requirements for use of Form S-3 under the Securities Act. During the Agency
Period, each time the Company files an annual report on Form 10-K the Company
will meet the then-applicable requirements for use of Form S-3 under the
Securities Act.

(b) Compliance with Registration Requirements. The Original Registration
Statement and any Rule 462(b) Registration Statement have been declared
effective by the Commission under the Securities Act. The Company has complied
to the Commission’s satisfaction with all requests of the Commission for
additional or supplemental information. No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the knowledge of the Company, are contemplated or
threatened by the Commission.

The Prospectus when filed complied or will comply in all material respects with
the Securities Act and, if filed with the Commission through its Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”) (except as may be permitted
by Regulation S-T under the Securities Act), was identical to the copy thereof
delivered to the Agent for use in connection with the issuance and sale of the
Shares. Each of the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendment thereto, at the time it became or
becomes effective and at each Representation Date, complied and will comply in
all material respects with the Securities Act and did not and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. As of the date of this Agreement, the Prospectus and any Free
Writing Prospectus (as defined below) considered together (collectively, the
“Time of Sale Information”) did not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The Prospectus, as amended or supplemented, as of its date and at each
Representation Date, did not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the three
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to the Agent furnished to the Company in writing by the Agent expressly
for use therein, it being understood and agreed that the only such information
furnished by the Agent to the Company consists of the information described in
Section 6 below. There are no contracts or other documents required to be
described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required. The Registration
Statement and the offer and sale of the Shares as contemplated hereby meet the
requirements of Rule 415 under the Securities Act and comply in all material
respects with said rule.

 

4



--------------------------------------------------------------------------------

(c) Ineligible Issuer Status. The Company is not an “ineligible issuer” in
connection with the offering of the Shares pursuant to Rules 164, 405 and 433
under the Securities Act. Any Free Writing Prospectus that the Company is
required to file pursuant to Rule 433(d) under the Securities Act has been, or
will be, filed with the Commission in accordance with the requirements of the
Securities Act. Each Free Writing Prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or on behalf of or used or referred to by the Company complies or
will comply in all material respects with the requirements of Rule 433 under the
Securities Act including timely filing with the Commission or retention where
required and legending. Except for the Free Writing Prospectuses, if any, and
electronic road shows, if any, furnished to the Agent before first use, the
Company has not prepared, used or referred to, and will not, without the Agent’s
prior consent, prepare, use or refer to, any Free Writing Prospectus.

(d) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, at
the time they were filed with the Commission, complied in all material respects
with the requirements of the Exchange Act, as applicable, and, when read
together with the other information in the Prospectus, do not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(e) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, and any Free Writing Prospectus or amendment or
supplement thereto complied and will comply in all material respects with the
requirements of the Exchange Act, and, when read together with the other
information in the Prospectus, at the time the Registration Statement and any
amendments thereto become effective and at each Time of Sale (as defined below),
as the case may be, will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(f) This Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(g) Authorization of the Shares. The Shares have been duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company against payment therefor pursuant to this Agreement and a deed of
issue (each, a “Deed of Issue”), will be validly issued, fully paid and
nonassessable (meaning that the holders of the Shares will not by reason of
merely being such a holder, be subject to assessment or calls by the Company or
its creditors for further payment on such Shares), and the issuance and sale of
the Shares is not subject to any preemptive rights, rights of first refusal or
other similar rights to subscribe for or purchase the Shares.

 

5



--------------------------------------------------------------------------------

(h) Emerging Growth Company Status. From the time of initial filing of the
Registration Statement through the date hereof, the Company has been and is an
“emerging growth company,” as defined in Section 2(a) of the Securities Act (an
“Emerging Growth Company”), unless the Company has notified the Agent that it is
no longer an Emerging Growth Company. During the Agency Period, the Company
agrees to notify the Agent as soon as practicable upon the Company ceasing to be
an Emerging Growth Company; provided, however, that no such notice shall be
required if the Company has disclosed in its public filings with the Commission
that it no longer expects to be, or no longer is, an Emerging Growth Company.

(i) XBRL. The interactive data in the eXtensible Business Reporting Language
(“XBRL”) incorporated by reference into the Registration Statement and the
Prospectus fairly presents the information called for in all material respects
and has been prepared in accordance with the SEC’s rules and guidelines
applicable thereto.

(j) Free Writing Prospectuses. Each Issuer Free Writing Prospectus does not
include any information that conflicts with the information contained in the
Registration Statement or the Prospectus. The foregoing sentence does not apply
to statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by or on
behalf of the Agent specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of the Agent consists
of the Agent’s Information.

(k) Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a limited liability company (naamloze
vennootschap) under the laws of the Netherlands with full corporate power and
authority to own or lease, as the case may be, and to operate its properties and
conduct its business as described in the Prospectus, and is duly qualified to do
business as a foreign corporation and is in good standing (where “good standing”
is a known concept) under the laws of each jurisdiction which requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have a material adverse effect on the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries (a “Material Adverse Effect”).

(l) Capitalization and Other Capital Stock Matters. The Company’s share capital
is as set forth in the Prospectus; the share capital of the Company conforms to
the description thereof contained in the Prospectus; and, except as set forth in
the Prospectus, no options, warrants or other rights to purchase, agreements or
other obligations to issue, or rights to convert any obligations into or
exchange any securities for, share capital of or ownership interests in the
Company are outstanding.

(m) Subsidiaries. Each of the Company’s “subsidiaries” (for the purposes of this
Agreement, as defined in Rule 405 under the Securities Act) has been duly
incorporated or organized, as the case may be, and is validly existing as a
corporation, partnership or limited liability company, as applicable, in good
standing (where “good standing” is a known concept) under the laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and
conduct its business as described in the Prospectus, and is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except where the failure to be
so qualified would not reasonably be expected to have a Material Adverse Effect.
All of the issued and outstanding shares of capital stock or other equity or
ownership interests of

 

6



--------------------------------------------------------------------------------

each of the Company’s subsidiaries have been duly authorized and validly issued,
are fully paid and nonassessable and are owned by the Company, free and clear of
any security interest, mortgage, pledge, lien, encumbrance or adverse claim. The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in (i) Exhibit
21.1 to the Company’s most recent Annual Report on Form 10-K or (ii) any other
filings made by the Company with the Commission that is available to the public
via EDGAR. None of the Company’s subsidiaries (a) have material assets or
liabilities or (b) is considered a “significant subsidiary” (as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act).

(n) Accuracy of Descriptions and Exhibits. There is no franchise, contract or
other document of a character required to be described in the Registration
Statement or Prospectus, or to be filed as an exhibit thereto, which is not
described or filed as required.

(o) Company Not an “Investment Company.” The Company is not and, after giving
effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Prospectus, will not be required to
register as an “investment company” as defined in the Investment Company Act of
1940, as amended.

(p) No Further Authorizations or Approvals Required. No consent, approval,
authorization, filing with or order of any court or governmental agency or body
is required in connection with the transactions contemplated herein, except such
as have been obtained or as may be required under the Securities Act, the
Exchange Act, the listing rules of the Nasdaq Global Market and the applicable
rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”), and the
blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Common Shares by the Agent in the manner contemplated herein
and in the Prospectus.

(q) Non-Contravention. None of (i) the issue and sale of the Shares, (ii) the
consummation of any other of the transactions contemplated herein, or (iii) the
fulfillment of the terms hereof will conflict with, result in a breach or
violation of, or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to: (1) the
articles of association of the Company or any of its subsidiaries, (2) the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its subsidiaries is a party or bound or to which its
property is subject, or (3) any statute, law, rule, regulation, judgment, order
or decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its subsidiaries or any
of its or their properties, except in clauses (2) and (3) hereof, where such
conflict, breach, violation, or imposition of any lien, charge or encumbrance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(r) No Applicable Registration or Other Similar Rights. Except as disclosed in
the Registration Statement and the Prospectus, no holders of securities of the
Company have rights to the registration of such securities under the
Registration Statement. There are no persons with registration or other similar
rights to have any securities registered for sale under the Registration
Statement or included in the offering contemplated by this Agreement, except for
such rights as have been duly waived.

 

 

7



--------------------------------------------------------------------------------

(s) Financial Statements. The consolidated historical financial statements of
the Company included in or incorporated by reference into the Prospectus and the
Registration Statement present fairly in all material respects the financial
condition, results of operations and cash flows of the Company as of the dates
and for the periods indicated, comply as to form with the applicable accounting
requirements of the Securities Act and have been prepared in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved (except as otherwise noted
therein).

(t) No Material Actions or Proceedings. No action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries or its or their property is
pending or, to the knowledge of the Company, is threatened that (i) could
reasonably be expected to have a material adverse effect on the performance of
this Agreement or the consummation of any of the transactions contemplated
hereby or (ii) could reasonably be expected to have a Material Adverse Effect,
except as set forth in or contemplated in the Registration Statement and the
Prospectus.

(u) Title to Properties. Except as disclosed in the Registration Statement, the
Prospectus or any subsequent filing made by the Company with the Commission that
is available to the public via EDGAR, the Company and each of its subsidiaries
owns or leases all such properties as are necessary to the conduct of its
operations as presently conducted, except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

(v) Non-Contravention of Existing Instruments. Neither the Company nor any
subsidiary is in violation or default of (i) any provision of its articles of
association, (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject, or (iii) any statute, law, rule, regulation, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or such
subsidiary or any of its properties, as applicable, except as, in clauses
(ii) and (iii) hereof for violations or defaults that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(w) Independent Accountants. KPMG Accountants N.V., who have certified financial
statements of the Company and delivered their report with respect to the audited
financial statements incorporated by reference into the Prospectus, are an
independent registered public accounting firm with respect to the Company within
the meaning of the Securities Act and the applicable published rules and
regulations thereunder.

(x) Duties, Transfer Taxes, Etc. There are no duties, transfer taxes or other
similar fees or charges under federal law or the laws of any state, or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance by the Company or sale
by the Company of the Shares, except for those as would not be reasonably
expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(y) Tax Law Compliance. The Company has filed all tax returns that are required
to be filed (or has requested extensions thereof), except in any case in which
the failure to so file would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, and has paid all taxes required
to be paid by it and any other assessment, fine or penalty levied against it, to
the extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
as would not reasonably be expected to have a Material Adverse Effect.

(z) Absence of Labor Disputes. No labor problem or dispute with the current or
former employees of the Company exists or, to the knowledge of the Company, is
threatened or imminent that would reasonably be expected to have a Material
Adverse Effect.

(aa) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are adequate
and customary in the businesses in which they are engaged; the Company has not
been refused any insurance coverage sought or applied for, and there are no
outstanding claims by the Company as to which any insurance company is denying
liability; and the Company has no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(bb) All Necessary Permits, etc. The Company possesses all material licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct its business as described in the Registration
Statement and the Prospectus (collectively, “Permits”), except where the failure
to so possess would not reasonably be expected to have a Material Adverse
Effect. The Company has not received any written notice of proceedings from any
applicable governmental or regulatory authority relating to the revocation or
adverse modification of any such Permit which, individually or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would reasonably
be expected to have a Material Adverse Effect.

(cc) Company’s Accounting System; Deficiencies in or Changes to Internal Control
Over Financial Reporting. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with international financial reporting standards and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the Registration Statement and the
Prospectus fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto. Other than as described in the Registration Statement and
the Prospectus, the Company’s internal control over financial reporting (as
defined under Rule 13a-15(f) of the Exchange Act) is effective and the Company
is not aware of any material weakness in its internal control over financial
reporting, it being understood that management of the Company has not conducted
an evaluation of the effectiveness of the Company’s internal control over
financial reporting for any period after December 31, 2019.

 

9



--------------------------------------------------------------------------------

(dd) Disclosure Controls and Procedures. The Company maintains “disclosure
controls and procedures” (as such term is defined in Rule 13a-15(e)) under the
Exchange Act, and such disclosure controls and procedures are effective at the
reasonable assurance level. The Company has conducted evaluations of the
effectiveness of their disclosure controls as required by Rule 13a-15 of the
Exchange Act.

(ee) No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken, directly or indirectly, any action designed to or that
would constitute or that might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, stabilization or manipulation of the price
of the Common Shares or of any “reference security” (as defined in Rule 100 of
Regulation M under the Exchange Act (“Regulation M”)) with respect to the Common
Shares, whether to facilitate the sale or resale of the Shares or otherwise, and
has taken no action which would directly or indirectly violate Regulation M.

(ff) Compliance with Environmental Laws. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, the
Company (i) is in compliance with any and all applicable foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, the “Environmental Laws”), (ii) has received and
is in compliance with all permits, licenses or other approvals required of it
under applicable Environmental Laws to conduct its business as it is currently
being conducted, and (iii) has not received notice of any actual or potential
liability under any Environmental Law. The Company has not been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.

(gg) ERISA Compliance. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, none of the following
events has occurred or exists: (i) a failure by the Company to fulfill the
obligations, if any, under the minimum funding standards of Section 302 of the
United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the regulations and published interpretations thereunder with
respect to a Plan; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by the
Company or a Plan; or (iii) any breach of any contractual obligation, or any
violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by the Company. None of the following
events has occurred or is reasonably likely to occur that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:
(i) a material increase in the aggregate amount of contributions required to be
made to all Plans in the current fiscal year of the Company compared to the
amount of such contributions made in the most recently completed fiscal year of
the Company; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Company compared to the amount of such obligations in the
most recently completed fiscal year of the Company; or (iii) any event or
condition giving rise to a liability under Title IV of ERISA. For purposes of
this paragraph, the term “Plan” means a plan (within the meaning of Section 3(3)
of ERISA) subject to Title IV of ERISA with respect to which the Company may
have any liability.

 

10



--------------------------------------------------------------------------------

(hh) Sarbanes-Oxley. There is and has been no failure on the part of the Company
and to the knowledge of the Company, any of the Company’s directors or members
of senior management, in their capacities as such, to comply with any applicable
provision of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection thereunder, including Section 402 relating
to loans and Sections 302 and 906 relating to certifications.

(ii) FINRA Matters. All of the information provided to the Agent or to counsel
for the Agent by the Company, its counsel, and to the knowledge of the Company,
its officers, board members and the holders of any securities (debt or equity)
or options to acquire any securities of the Company in connection with the
offering of the Shares is true, complete, correct and compliant with FINRA’s
rules and any letters, filings or other supplemental information provided to
FINRA pursuant to FINRA Rules or NASD Conduct Rules is true, complete and
correct. The Company meets the requirements for use of Form S-3 under the
Securities Act specified in FINRA Rule 5110(b)(7)(C)(i).

(jj) Anti-Corruption and Anti-Bribery Laws. Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company is aware of or has taken any
action, directly or indirectly, that could result in a violation or a sanction
for violation by such persons of the Foreign Corrupt Practices Act of 1977 or
the U.K. Bribery Act 2010, each as may be amended, or similar law of any other
relevant jurisdiction, or the rules or regulations thereunder; and the Company
has instituted and maintains policies and procedures to ensure compliance
therewith. No part of the proceeds of the offering will be used, directly or
indirectly, in violation of the Foreign Corrupt Practices Act of 1977 or the
U.K. Bribery Act 2010, each as may be amended, or similar law of any other
relevant jurisdiction, or the rules or regulations thereunder.

(kk) Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

(ll) Sanctions. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company (i) is, or is
controlled or 50% or more owned in the aggregate by or is acting on behalf of,
one or more individuals or entities that are currently the subject of any
sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union (“EU”), a member state of the EU (including
sanctions administered or enforced by Her Majesty’s Treasury

 

11



--------------------------------------------------------------------------------

of the United Kingdom) or other relevant sanctions authority (collectively,
“Sanctions” and such persons, “Sanctioned Persons” and each such person, a
“Sanctioned Person”), (ii) is located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions that broadly
prohibit dealings with that country or territory (collectively, “Sanctioned
Countries” and each, a “Sanctioned Country”) or (iii) will, directly or
indirectly, use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any joint venture partner or other individual or
entity in any manner that would result in a violation of any Sanctions by, or
could reasonably be expected to result in the imposition of Sanctions against,
any individual or entity (including any individual or entity participating in
the offering, whether as underwriter, advisor, investor or otherwise).

(mm) Dealings with Sanctioned Person. The Company has not engaged in any
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country, in the preceding three years, nor does the Company
have any plans to engage in dealings or transactions with or for the benefit of
a Sanctioned Person, or with or in a Sanctioned Country.

(nn) Intellectual Property Rights. Except as disclosed in the Registration
Statement and Prospectus, the Company owns, possesses, licenses or has other
rights to use, on reasonable terms, all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, “Company Intellectual Property”) necessary for the
conduct of the Company’s business as now conducted or as proposed in the
Prospectus to be conducted. Except as set forth in the Registration Statement
and Prospectus, (a) to the Company’s knowledge, there are no rights of third
parties to any Company Intellectual Property, including no liens, security
interests or other encumbrances; (b) to the Company’s knowledge, there is no
material infringement by third parties of any Company Intellectual Property;
(c) there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the Company’s rights in or to
any Company Intellectual Property, and the Company is unaware of any facts which
would form a reasonable basis for any such action, suit, proceeding, or claim;
(d) Company Intellectual Property has not been adjudged by a court of competent
jurisdiction invalid or unenforceable, in whole or in part; (e) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others (excluding with respect to ordinary course interactions with
patent authorities during patent prosecution) challenging the validity or scope
of any Company Intellectual Property, including interferences, oppositions,
reexaminations, or government proceedings, and the Company is unaware of any
facts which would form a reasonable basis for any such action, suit, proceeding,
or claim; (f) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others that the Company
infringes, misappropriates, or otherwise violates, or would, upon the
commercialization of any product or service described in the Prospectus
infringe, misappropriate, or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others, and, except as would not
reasonably be expected to have a Material Adverse Effect, the Company is aware
of no factual basis for any such action, suit, proceeding, or claim; (g) to the
Company’s knowledge, no employee of the Company is in or has been in violation
of any term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company; (h) to the Company’s knowledge, there is no prior art that may

 

12



--------------------------------------------------------------------------------

render any issued patent held by the Company invalid; and (i) to the Company’s
knowledge, all prior art of which the Company is aware that is material to the
validity of a U.S. patent or to the patentability of a pending U.S. patent
application that the Company owns, possesses, licenses or has other rights to
use has been disclosed to the U.S. Patent and Trademark Office in compliance
with 37 CFR § 1.56 during the prosecution of such applicable patent or
applicable application, and all such prior art has been disclosed to the patent
office of other jurisdictions where required, to the extent any of
which (a-i) would reasonably be expected to have a Material Adverse Effect. All
licenses to which the Company is a party relating to Company Intellectual
Property are in full force and effect and the Company is not in violation of any
term of such license as would reasonably be expected to have a Material Adverse
Effect.

(oo) Compliance with Health Care Laws. Except as described in the Registration
Statement and the Prospectus, as applicable, the Company (i) is and at all times
since January 1, 2016, has been in compliance with all statutes, rules and
regulations in the United States, the EU or any other jurisdiction applicable to
the ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, advertising, labeling, promotion, sale, offer for sale,
storage, import, export or disposal of any product developed, manufactured or
distributed by or for the Company, including, without limitation, the Federal
Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.), the Public Health Service
Act (42 U.S.C. § 201 et seq.), the federal Anti-Kickback Statute (42 U.S.C.
§ 1320a-7b(b)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the
administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the Civil Monetary
Penalties Law (42 U.S.C. § 1320a-7a), the exclusion laws (42 U.S.C.
§ 1320a-7), Regulation (EC) No 726/2004 of the European Parliament and of the
Council of March 31, 2004 laying down Community procedures for the authorization
and supervision of medicinal products for human and veterinary use and
establishing a European Medicines Agency, Directive 2001/83/EC of the European
Parliament and of the Council of November 6, 2001 on the Community code relating
to medicinal products for human use, the EU Member State laws implementing the
provisions of Directive 2001/83/EC, and all applicable federal, state, local and
all foreign criminal laws relating to health care fraud and abuse, including but
not limited to 18 U.S.C. Sections 286, 287, 1347 and 1349, the Medicare statute
(Title XVIII of the Social Security Act) and Medicaid statute (Title XIX of the
Social Security Act), the Health Insurance Portability and Accountability Act of
1996 (42 U.S.C. § 1320d et seq.), as amended by the Health Information
Technology for Economic and Clinical Health Act of 2009 (“HIPAA”) (42 U.S.C. §
17921 et seq.), the regulations promulgated pursuant to such laws, and all
comparable local, state, federal, EU and foreign laws applicable to the Company
(collectively, the “Applicable Laws”), except for such non-compliance as would
not, individually or in the aggregate, have a Material Adverse Effect; (ii) has
not received any written notice from any court or arbitrator or governmental or
regulatory authority alleging or asserting non-compliance with any Applicable
Laws, except for such non-compliance as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; (iii) has
not received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any court or
arbitrator or governmental or regulatory authority alleging that any product
operation or activity is in violation of any Applicable Laws, which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding by such court or arbitrator or governmental or regulatory
authority, would reasonably be expected to have a Material Adverse Effect, nor,
to the Company’s knowledge, has any such claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other such action been
threatened; (iv) has filed, obtained, maintained or submitted all material
reports, documents, forms,

 

13



--------------------------------------------------------------------------------

notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete and accurate on the date filed in all
material respects (or were corrected or supplemented by a subsequent
submission), except where the failure to so file, obtain, maintain or submit, or
the failure of such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments to be complete or accurate, or
be corrected or supplemented by a subsequent submission, would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
(v) is not a party to any corporate integrity agreements, monitoring agreements,
consent decrees, settlement orders, or similar agreements with or imposed by any
governmental or regulatory authority; and (vi) neither the Company nor, to the
Company’s knowledge, any of its employees, officers or board members has been
excluded, suspended or debarred from participation in any U.S. federal health
care program or human clinical research or foreign equivalents, or to the
knowledge of the Company, is subject to a governmental inquiry, investigation,
proceeding, or other similar action that could reasonably be expected to result
in debarment, suspension, or exclusion.

(pp) Clinical Data and Regulatory Compliance. The clinical trials
and pre-clinical studies conducted by or on behalf of or sponsored by the
Company, or in which the Company has participated, that are described in the
Registration Statement and the Prospectus or the results of which are referred
to in the Registration Statement and the Prospectus, as applicable, and are
intended to be submitted to Regulatory Authorities (as defined below) as a basis
for product approval, were and, if still pending, are being conducted in all
material respects in accordance with all applicable statutes, rules and
regulations of the United States Food and Drug Administration (the “FDA”), and
comparable drug regulatory agencies outside of the United States, including the
European Medicines Agency and EU Member State Competent Authorities, to which
they are subject (collectively, the “Regulatory Authorities”), including current
Good Clinical Practices and Good Laboratory Practices; the descriptions in the
Registration Statement or the Prospectus of the results of such studies and
trials are accurate and complete in all material respects and fairly present the
data derived from such studies and trials; the Company has no knowledge of any
other studies or trials the results of which are materially inconsistent with or
otherwise call into question the results described or referred to in the
Registration Statement and the Prospectus ; the Company has not received any
written notices, correspondence or other communication from the Regulatory
Authorities or any other governmental agency requiring the termination or
suspension of any clinical trials or pre-clinical studies that are described in
the Registration Statement and the Prospectus or the results of which are
referred to in the Registration Statement or the Prospectus, and, to the
Company’s knowledge, such termination or suspension has not been threatened.

(qq) Regulatory Permits. The Company possesses all Permits issued by the
applicable Regulatory Authorities that are necessary for the conduct of its
business as currently conducted as described in the Registration Statement and
the Prospectus, or to permit all clinical trials and nonclinical studies that
have been conducted by or on behalf of the Company (“Regulatory Permits”),
including, without limitation, all necessary FDA and applicable foreign
regulatory agency Regulatory Permits, except where the failure to so possess
would not reasonably be expected to have a Material Adverse Effect; the Company
is not in violation of, or in default under, any such Regulatory Permit, except
for such violation or default as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect; and the Company

 

14



--------------------------------------------------------------------------------

has not received written notice from any Regulatory Authority of any revocation,
suspension or material adverse modification of any such Regulatory Permit and,
to the Company’s knowledge, there is no reason to believe that any such
Regulatory Permit will not be renewed in the ordinary course. The Company has
not received any warning letter, untitled letter or similar written
correspondence or notice from any court or arbitrator or governmental or
Regulatory Authority alleging or asserting non-compliance with any Regulatory
Permits required by any such Applicable Laws, except for such alleged or
asserted non-compliance as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

(rr) No Marketing Approval. None of the Company’s product candidates have
received marketing approval from any Regulatory Authority.

(ss) Brokers. Except pursuant to this Agreement, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

(tt) Statistical and Market-Related Data. The statistical and market-related
data included in the Registration Statement and the Prospectus are based on or
derived from sources which the Company reasonably and in good faith believes are
reliable and accurate in all material respects.

(uu) Forward-Looking Statements. Each financial or operational projection or
other “forward-looking statement” (as defined by Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained in the Registration Statement
or the Prospectus (i) was so included by the Company in good faith and with
reasonable basis after due consideration by the Company of the underlying
assumptions, estimates and other applicable facts and circumstances and (ii) is
accompanied by meaningful cautionary statements identifying those factors that
could cause actual results to differ materially from those in such
forward-looking statement. No such statement was made with the knowledge of an
executive officer or director of the Company that it was false or misleading.

(vv) Immunity. Neither the Company nor any of its properties or assets has any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution or otherwise).

(ww) Stock Exchange Listing. The Common Shares are registered pursuant to
Section 12(b) of the Exchange Act and are listed on the Nasdaq Global Market.
The Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Shares under the Exchange Act or
delisting the Common Shares from the Nasdaq Global Market, nor has the Company
received any notification that the Commission or the Nasdaq Global Market is
contemplating terminating such registration or listing. To the Company’s
knowledge, it is in compliance with the listing requirements of the Nasdaq
Global Market applicable to the Company.

(xx) Exchange Act Reporting. The Company is subject to and in compliance with
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act.

 

15



--------------------------------------------------------------------------------

(yy) PFIC. Based on the Company’s current estimates and characterization of its
gross income and its gross assets, and the nature of its business and its
current business plan, the Company believes that it is not, as of June 30, 2020,
and that it will not be, as of December 31, 2020, a “passive foreign investment
company” (as defined in Section 1297 of the Code, and the regulations
promulgated thereunder).

(zz) Cybersecurity. Except as disclosed in the Registration Statement and the
Prospectus, (i)(x) there has been no security breach or incident, unauthorized
access or disclosure, violations, outages or other compromise of or relating to
any of the Company’s or any of its subsidiaries’ information technology and
computer systems, networks, hardware, software, data (including the data of
their respective customers, employees, suppliers, vendors and any third party
data maintained by or, to the Company’s knowledge, on behalf of them and all
Personal Data (defined below), sensitive, confidential or regulated data),
equipment or technology (collectively, “IT Systems and Data”) and (y) neither
the Company nor any of its subsidiaries have been notified of, or have any
knowledge of, any event or condition that would reasonably be expected to result
in, any security breach or incident, unauthorized access or disclosure or other
compromise to its IT Systems and Data, except as would not, in the case of this
clause (i), individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect; (ii) the Company and each of its subsidiaries have at
all times been in compliance with all applicable laws or statutes and all
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Data and to
the protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification, except as would not, in the case of this
clause (ii), individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect; and (iii) the Company and its subsidiaries have
implemented information system backup and disaster recovery procedures
reasonably designed to ensure the integrity and availability of its IT Systems
and Data.

(aaa) Compliance with Data Privacy Laws. Except as otherwise disclosed in the
Registration Statement and the Prospectus or as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Company and its subsidiaries at all times have been, and are presently, in
compliance with all applicable state and federal data privacy and security laws
and regulations, including without limitation HIPAA, (ii) the Company and its
subsidiaries have taken commercially reasonable actions to prepare to comply
with, and since May 25, 2018, have been and currently are in compliance in all
material respects with, the European Union General Data Protection Regulation
(“GDPR”) (EU 2016/679), and (iii) the Company and its subsidiaries, are
currently taking or have taken commercially reasonable actions to prepare to
comply with all applicable laws and regulations with respect to Personal Data
(defined below) (collectively, the “Privacy Laws”). “Personal Data” means (i) a
natural person’s name, street address, telephone number, e-mail address,
photograph, social security number or tax identification number, driver’s
license number, passport number, credit card number, bank information, or
customer or account number; (ii) any information which would qualify as
“personally identifying information” under the Federal Trade Commission Act, as
amended; (iii) Protected Health Information as defined by HIPAA; (iv) “personal
data” as defined by GDPR; and (v) any other piece of information that identifies
such natural person. At all times, the Company and its subsidiaries have made
all disclosures to users or customers required by applicable Privacy Laws and
regulatory rules or requirements, and none of such disclosures made or contained
in any Policy have, to the knowledge of the Company, been inaccurate or in
violation

 

16



--------------------------------------------------------------------------------

of any applicable laws and regulatory rules or requirements in any material
respect. Except as otherwise disclosed in the Registration Statement and the
Prospectus or as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither the Company nor any of its
subsidiaries (i) has received notice of any actual or potential liability under
or relating to, or actual or potential violation of, any of the Privacy Laws, or
has knowledge of any event or condition that would reasonably be expected to
result in any such notice; (ii) is currently conducting or paying for, in whole
or in part, any investigation, remediation, or other corrective action pursuant
to any Privacy Law; or (iii) is a party to any order, decree or agreement that
imposes any obligation or liability under any Privacy Law.

(bbb) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in the Registration Statement or the
Prospectus which have not been described as required.

(ccc) Dividend Restrictions. Except as disclosed in the Prospectus, no
subsidiary of the Company is prohibited or restricted, directly or indirectly,
from paying dividends to the Company, or from making any other distribution with
respect to such subsidiary’s equity securities or from repaying to the Company
or any other subsidiary of the Company any amounts that may from time to time
become due under any loans or advances to such subsidiary from the Company or
from transferring any property or assets to the Company or to any other
subsidiary.

(ddd) Choice of Law. The choice of the laws of the State of New York as the
governing law of this Agreement is a valid choice of law under the laws of the
Netherlands and, subject to the provisions of EU Regulation No. 593/2008
relating to the law that is applicable to contractual obligations, will be
recognized by courts in the Netherlands except as described in the Registration
Statement and the Prospectus. The Company has the power to submit, and pursuant
to Section 8(g) of this Agreement, has legally, validly, effectively and
irrevocably submitted, to the exclusive jurisdiction of the federal courts of
the United States of America located in the Borough of Manhattan in the City of
New York or the courts of the State of New York in each case located in the
Borough of Manhattan in the City of New York (collectively, the “Specified
Courts”) and has validly and irrevocably waived any objection to the laying of
venue of any suit, action or proceeding brought in any such court; and the
Company has the power to designate, appoint and empower an authorized agent for
service of process in any action arising out of or relating to this Agreement,
the Registration Statement, the Prospectus or the offering of the Shares in any
New York Court and service of process effected on such authorized agent will be
effective to notify the Company of any action under this Agreement.

(eee) Other Underwriting Agreements. The Company is not a party to any agreement
with an agent or underwriter for any other “at the market” or continuous equity
transaction.

Any certificate signed by any officer or representative of the Company or any of
its subsidiaries and delivered to the Agent or counsel for the Agent in
connection with an issuance of Shares shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby on the
date of such certificate.

 

17



--------------------------------------------------------------------------------

The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 4(o) hereof, counsel to the Company and counsel to
the Agent, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

Section 3. ISSUANCE AND SALE OF COMMON SHARES

(a) Sale of Securities. On the basis of the representations, warranties and
agreements herein contained, but subject to the terms and conditions herein set
forth, the Company and the Agent agree that the Company may from time to time
seek to sell Shares through the Agent, acting as sales agent, or directly to the
Agent, acting as principal, as follows, with an aggregate Sales Price of up to
the Maximum Program Amount, based on and in accordance with Issuance Notices as
the Company may deliver, during the Agency Period.

(b) Mechanics of Issuances.

(i) Issuance Notice. Upon the terms and subject to the conditions set forth
herein, on any Trading Day during the Agency Period on which the conditions set
forth in Section 5(a) and Section 5(b) shall have been satisfied, the Company
may exercise its right to request an issuance of Shares by delivering to the
Agent an Issuance Notice; provided, however, that (A) in no event may the
Company deliver an Issuance Notice to the extent that (I) the sum of (x) the
aggregate Sales Price of the requested Issuance Amount, plus (y) the aggregate
Sales Price of all Shares issued under all previous Issuance Notices effected
pursuant to this Agreement, would exceed the Maximum Program Amount; and
(B) prior to delivery of any Issuance Notice, the period set forth for any
previous Issuance Notice shall have expired or been terminated. An Issuance
Notice shall be considered delivered on the Trading Day that it is received by e
mail to the persons set forth in Schedule A hereto and confirmed by the Company
by telephone (including a voicemail message to the persons so identified), with
the understanding that, with adequate prior written notice, the Agent may modify
the list of such persons from time to time.

(ii) Agent Efforts. Upon the terms and subject to the conditions set forth in
this Agreement, upon the receipt of an Issuance Notice, the Agent will use its
commercially reasonable efforts consistent with its normal sales and trading
practices to place the Shares with respect to which the Agent has agreed to act
as sales agent, subject to, and in accordance with the information specified in,
the Issuance Notice, unless the sale of the Shares described therein has been
suspended, cancelled or otherwise terminated in accordance with the terms of
this Agreement. For the avoidance of doubt, the parties to this Agreement may
modify an Issuance Notice at any time provided they both agree in writing to any
such modification.

(iii) Method of Offer and Sale. The Shares may be offered and sold (A) in
negotiated transactions with the consent of the Company or (B) by any other
method permitted by law deemed to be an “at the market offering” as defined in
Rule 415(a)(4) under the Securities Act, including block transactions, sales
made directly on the Principal Market or sales made into any other existing
trading market of the Common Shares. Nothing in this Agreement shall be deemed
to require either party to agree to the method of offer and sale specified in
the preceding sentence, and (except as specified in clause (A) above) the method
of placement of any Shares by the Agent shall be at the Agent’s discretion.

 

18



--------------------------------------------------------------------------------

(iv) Confirmation to the Company. If acting as sales agent hereunder, the Agent
will provide written confirmation to the Company no later than the opening of
the Trading Day next following the Trading Day on which it has placed Shares
hereunder setting forth the number of Shares sold on such Trading Day, the
corresponding Sales Price and the Issuance Price payable to the Company in
respect thereof.

(v) Settlement. On each Settlement Date, subject to delivery of the related
Issuance Price (or, if the related Issuance Price cannot be delivered to the
Company on or prior to such Settlement Date, delivery of a written confirmation
by the Agent that the Agent is keeping such Issuance Price in escrow for the
sole benefit and at the instruction of the Company, with such Issuance Price in
that case to be delivered to the Company promptly following the Settlement Date)
by the Agent to the Company, the Company will issue the relevant Shares to its
transfer agent pursuant to a Deed of Issue and the Company will cause its
transfer agent to electronically transfer such Shares by crediting the account
of the Agent or its designee (provided the Agent shall have given the Company
written notice of such designee at least one (1) Trading Day prior to such
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System (“DWAC”) or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form. The
Agent will deliver the related Issuance Price in same day funds to an account
designated by the Company (or, if the related Issuance Price cannot be delivered
to the Company on or prior to such Settlement Date, a written confirmation by
the Agent that the Agent is keeping such Issuance Price in escrow for the sole
benefit and at the instruction of the Company, with such Issuance Price in that
case to be delivered to the Company promptly following the Settlement Date) on,
or prior to, the Settlement Date and in any event before the execution by the
Company of the relevant Deed of Issue. The Agent shall be responsible for
providing DWAC instructions or other instructions for delivery by other means
with regard to the transfer of the relevant Shares. The Company agrees that if
the Company or its transfer agent (if applicable), defaults in its obligation to
deliver duly authorized Shares on a Settlement Date (other than as a result of a
failure by the Agent to provide instructions for delivery), the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 6(b) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or reasonable and documented expense (including reasonable and
documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (ii) pay to the Agent (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default. The Company may sell Shares to
the Agent as principal at a price agreed upon at each relevant time Shares are
sold pursuant to this Agreement (each, a “Time of Sale”).

(vi) Suspension or Termination of Sales. Consistent with standard market
settlement practices, the Company or the Agent may, upon notice to the other
party hereto in writing or by telephone (confirmed immediately by verifiable
email), suspend any sale of Shares, and the period set forth in an Issuance
Notice shall immediately terminate; provided, however, that (A) such suspension
and termination shall not affect or impair either party’s obligations with
respect to any Shares placed or sold hereunder prior to the receipt of such
notice; (B) if the Company suspends or terminates any sale of Shares after the
Agent confirms such sale to the Company, the Company shall still be obligated to
comply with Section 3(b)(v) with respect to such Shares; and (C) if the Company
defaults in its obligation to deliver Shares on a Settlement Date (other than as
a result of a failure by the Agent of its obligations under this Agreement), the
Company agrees that it will (1) hold the Agent harmless against any loss, claim,
damage or expense (including, without limitation, penalties, interest and
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (2) pay to the Agent (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default. The parties hereto acknowledge
and agree that, in performing its obligations under this Agreement, the Agent
may borrow Common Shares from stock lenders in the event that the Company has
not delivered Shares to settle sales as required by subsection (v) above, and
may use the Shares to settle or close out such borrowings. The Company agrees
that no such notice shall be effective against the Agent unless it is made to
the persons identified in writing by the Agent pursuant to Section 3(b)(i).

 

19



--------------------------------------------------------------------------------

(vii) No Guarantee of Placement, Etc. The Company acknowledges and agrees that
(A) there can be no assurance that the Agent will be successful in placing
Shares; (B) the Agent will incur no liability or obligation to the Company or
any other Person if it does not sell Shares; and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise specifically agreed by the Agent and the Company.

(viii) Material Non-Public Information. Notwithstanding any other provision of
this Agreement, the Company and the Agent agree that the Company shall not
deliver any Issuance Notice to the Agent, and the Agent shall not be obligated
to place any Shares, during any period in which the Company is in possession of
material non-public information.

(c) Fees. As compensation for services rendered, the Company shall pay to the
Agent, on the applicable Settlement Date, the Selling Commission for the
applicable Issuance Amount (including with respect to any suspended or
terminated sale pursuant to Section 3(b)(vi)) by the Agent deducting the Selling
Commission from the applicable Issuance Amount.

(d) Expenses. The Company agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including without limitation (i) all
expenses incident to the issuance and delivery of the Shares (including all
printing and engraving costs); (ii) all fees and expenses of the registrar and
transfer agent of the Shares; (iii) all necessary stamp duties, issuance and
transfer taxes and other documentary taxes in connection with the issuance and
sale of the Shares; (iv) all fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors; (v) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Registration Statement (including
financial statements, exhibits, schedules, consents and certificates of
experts), the Prospectus, any Free Writing Prospectus (as defined below)
prepared by or on behalf of, used by, or referred to by the Company, and all
amendments and supplements thereto, and this Agreement; (vi) all filing fees,
attorneys’ fees and expenses incurred by the Company or the Agent in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Shares for offer and sale under the
state securities or blue sky laws or the provincial securities laws of Canada,
and, if requested by the Agent, preparing and printing a “Blue Sky Survey” or
memorandum and a “Canadian wrapper”, and any supplements thereto, advising the
Agent of such qualifications, registrations, determinations and exemptions;
(vii) the reasonable fees and disbursements of the Agent’s counsel, including
the reasonable fees and expenses of counsel for the Agent in connection with,
FINRA review, if any, and approval of the Agent’s participation in the offering
and distribution of the Shares; (viii) the filing fees incident to FINRA review,
if any; (ix) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Shares, including, without limitation, expenses associated
with the preparation or dissemination of any electronic road show, expenses
associated with the production of road show slides and graphics,

 

20



--------------------------------------------------------------------------------

fees and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives, employees and officers of the Company and of
the Agent and any such consultants, and the cost of any aircraft chartered in
connection with the road show; and (x) the fees and expenses associated with
listing the Shares on the Principal Market. The fees and disbursements of
Agent’s U.S. counsel pursuant to subsections (vi) and (vii) above shall not
exceed $50,000 and the fees and disbursements of Agent’s Dutch counsel shall not
exceed $20,000, in each case, in connection with the execution of this
Agreement. In connection with each Triggering Event Date (as defined below) on
which the Company is required to provide a certificate pursuant to Section 4(o),
the fees and disbursements of Agent’s U.S. and Dutch counsels shall not exceed
$20,000.

Section 4. ADDITIONAL COVENANTS

The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:

(a) Exchange Act Compliance. During the Agency Period, the Company shall
(i) file, on a timely basis, with the Commission all reports and documents
required to be filed under Section 13, 14 or 15 of the Exchange Act in the
manner and within the time periods required by the Exchange Act; and (ii) either
(A) include in its quarterly reports on Form 10-Q and its annual reports on Form
10-K, a summary detailing, for the relevant reporting period, (1) the number of
Shares sold through the Agent pursuant to this Agreement and (2) the net
proceeds received by the Company from such sales or (B) prepare a prospectus
supplement containing, or include in such other filing permitted by the
Securities Act or Exchange Act (each an “Interim Prospectus Supplement”), such
summary information and, at least once a quarter and subject to this Section 4,
file such Interim Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act)).

(b) Securities Act Compliance. After the date of this Agreement, the Company
shall promptly advise the Agent in writing (i) of the receipt of any comments
of, or requests for additional or supplemental information from, the Commission;
(ii) of the time and date of any filing of any post-effective amendment to the
Registration Statement, any Rule 462(b) Registration Statement or any amendment
or supplement to the Prospectus, any Free Writing Prospectus; (iii) of the time
and date that any post-effective amendment to the Registration Statement or any
Rule 462(b) Registration Statement becomes effective; and (iv) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto, any Rule 462(b)
Registration Statement or any amendment or supplement to the Prospectus or of
any order preventing or suspending the use of any Free Writing Prospectus or the
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Shares from any securities exchange upon which they are
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes. If the
Commission shall enter any such stop order at any time, the Company will use its
best efforts to obtain the lifting of such order as soon as practicable.
Additionally, the Company agrees that it shall comply with the provisions of
Rule 424(b) and Rule 433, as applicable, under the Securities Act and will use
its reasonable efforts to confirm that any filings made by the Company under
such Rule 424(b) or Rule 433 were received in a timely manner by the Commission.

 

21



--------------------------------------------------------------------------------

(c) Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Agent or counsel for the Agent it is otherwise
necessary to amend or supplement the Prospectus to comply with applicable law,
including the Securities Act, the Company agrees (subject to Section 4(d) and
Section 4(f)) to promptly prepare, file with the Commission and furnish at its
own expense to the Agent, amendments or supplements to the Prospectus so that
the statements in the Prospectus as so amended or supplemented will not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading or
so that the Prospectus, as amended or supplemented, will comply with applicable
law including the Securities Act. Neither the Agent’s consent to, or delivery
of, any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under Section 4(d) and Section 4(f).

(d) Agent’s Review of Proposed Amendments and Supplements. During any period
during which an Issuance Notice is pending, prior to amending or supplementing
the Registration Statement (including any registration statement filed under
Rule 462(b) under the Securities Act) or the Prospectus (excluding any amendment
or supplement through incorporation of any report filed under the Exchange Act),
the Company shall furnish to the Agent for review, a reasonable amount of time
prior to the proposed time of filing or use thereof, a copy of each such
proposed amendment or supplement, and the Company shall not file or use any such
proposed amendment or supplement without the Agent’s prior consent, and to file
with the Commission within the applicable period specified in Rule 424(b) under
the Securities Act any prospectus required to be filed pursuant to such Rule.

(e) Use of Free Writing Prospectus. Neither the Company nor the Agent has
prepared, used, referred to or distributed, or will prepare, use, refer to or
distribute, without the other party’s prior written consent, any “written
communication” that constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred
to herein as a “Free Writing Prospectus”).

(f) Free Writing Prospectuses. The Company shall furnish to the Agent for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each proposed Free Writing Prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed Free
Writing Prospectus or any amendment or supplement thereto without the Agent’s
consent. The Company shall furnish to the Agent, without charge, as many copies
of any Free Writing Prospectus prepared by or on behalf of, or used by the
Company, as the Agent may reasonably request. If at any time when a prospectus
is required by the Securities Act (including, without limitation, pursuant to
Rule 173(d)) to be delivered in connection with sales of the Shares (but in any
event if at any time through and including the date of this Agreement) there
occurred or occurs an event or development as a result of which any Free Writing
Prospectus prepared by or on behalf of, used by, or referred to by the Company
conflicted or would conflict with the

 

22



--------------------------------------------------------------------------------

information contained in the Registration Statement or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at that subsequent time, not misleading, the
Company shall promptly amend or supplement such Free Writing Prospectus to
eliminate or correct such conflict or so that the statements in such Free
Writing Prospectus as so amended or supplemented will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances prevailing at
such subsequent time, not misleading, as the case may be; provided, however,
that prior to amending or supplementing any such Free Writing Prospectus, the
Company shall furnish to the Agent for review, a reasonable amount of time prior
to the proposed time of filing or use thereof, a copy of such proposed amended
or supplemented Free Writing Prospectus and the Company shall not file, use or
refer to any such amended or supplemented Free Writing Prospectus without the
Agent’s consent.

(g) Filing of Agent Free Writing Prospectuses. The Company shall not take any
action that would result in the Agent or the Company being required to file with
the Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Agent that the Agent otherwise would
not have been required to file thereunder.

(h) Copies of Registration Statement and Prospectus. After the date of this
Agreement through the last time that a prospectus is required by the Securities
Act (including, without limitation, pursuant to Rule 173(d)) to be delivered in
connection with sales of the Shares, the Company agrees to furnish the Agent
with copies (which may be electronic copies) of the Registration Statement and
each amendment thereto, and with copies of the Prospectus and each amendment or
supplement thereto in the form in which it is filed with the Commission pursuant
to the Securities Act or Rule 424(b) under the Securities Act, both in such
quantities as the Agent may reasonably request from time to time; and, if the
delivery of a prospectus is required under the Securities Act or under the blue
sky or securities laws of any jurisdiction at any time on or prior to the
applicable Settlement Date for any period set forth in an Issuance Notice in
connection with the offering or sale of the Shares and if at such time any event
has occurred as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made when such Prospectus is delivered,
not misleading, or, if for any other reason it is necessary during such same
period to amend or supplement the Prospectus or to file under the Exchange Act
any document incorporated by reference in the Prospectus in order to comply with
the Securities Act or the Exchange Act, to notify the Agent and to request that
the Agent suspend offers to sell Shares (and, if so notified, the Agent shall
cease such offers as soon as practicable); and if the Company decides to amend
or supplement the Registration Statement or the Prospectus as then amended or
supplemented, to advise the Agent promptly by telephone (with confirmation in
writing) and to prepare and cause to be filed promptly with the Commission an
amendment or supplement to the Registration Statement or the Prospectus as then
amended or supplemented that will correct such statement or omission or effect
such compliance; provided, however, that if during such same period the Agent is
required to deliver a prospectus in respect of transactions in the Shares, the
Company shall promptly prepare and file with the Commission such an amendment or
supplement.

 

23



--------------------------------------------------------------------------------

(i) Blue Sky Compliance. The Company shall cooperate with the Agent and counsel
for the Agent to qualify or register the Shares for sale under (or obtain
exemptions from the application of) the state securities or blue sky laws or
Canadian provincial securities laws of those jurisdictions designated by the
Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Agent promptly of the suspension of the qualification or registration of (or
any such exemption relating to) the Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof as soon as practicable.

(j) Earnings Statement. As soon as practicable, the Company will make generally
available to its security holders and to the Agent an earnings statement (which
need not be audited) covering a period of at least twelve months beginning with
the first fiscal quarter of the Company occurring after the date of this
Agreement which shall satisfy the provisions of Section 11(a) of the Securities
Act and Rule 158 under the Securities Act.

(k) Listing; Reservation of Shares. (a) The Company will maintain the listing of
the Shares on the Principal Market; and (b) the Company will reserve and keep
available at all times, free of preemptive rights, Shares for the purpose of
enabling the Company to satisfy its obligations under this Agreement.

(l) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.

(m) Due Diligence. During the term of this Agreement, the Company will
reasonably cooperate with any reasonable due diligence review conducted by the
Agent in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during normal business hours and at the Company’s
principal offices, as the Agent may reasonably request from time to time.

(n) Representations and Warranties. The Company acknowledges that each delivery
of an Issuance Notice and each delivery of Shares on a Settlement Date shall be
deemed to be (i) an affirmation to the Agent that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such Issuance Notice or of such Settlement
Date, as the case may be, as though made at and as of each such date, except as
may be disclosed in the Prospectus (including any documents incorporated by
reference therein and any supplements thereto); and (ii) an undertaking that the
Company will advise the Agent if any of such representations and warranties will
not be true and correct as of the Settlement Date for the Shares relating to
such Issuance Notice, as though made at and as of each such date (except that
such representations and warranties shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented relating
to such Shares).

 

24



--------------------------------------------------------------------------------

(o) Deliverables at Triggering Event Dates; Certificates. The Company agrees
that on or prior to the date of the first Issuance Notice and, during the term
of this Agreement after the date of the first Issuance Notice, upon:

(A) the filing of the Prospectus or the amendment or supplement of any
Registration Statement or Prospectus (other than a prospectus supplement
relating solely to an offering of securities other than the Shares or a
prospectus filed pursuant to Section 4(a)(ii)(B)), by means of a post-effective
amendment, sticker or supplement, but not by means of incorporation of documents
by reference into the Registration Statement or Prospectus;

(B) the filing with the Commission of an annual report on Form 10-K or a
quarterly report on Form 10-Q (including any Form 10-K/A or Form 10-Q/A
containing amended financial information or a material amendment to the
previously filed annual report on Form 10-K or quarterly report on Form 10-Q),
in each case, of the Company; or

(C) the filing with the Commission of a current report on Form 8-K of the
Company containing amended financial information (other than information
“furnished” pursuant to Item 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to reclassification of certain
properties as discontinued operations in accordance with Statement of Financial
Accounting Standards No. 144) that is material to the offering of securities of
the Company in the Agent’s reasonable discretion;

(any such event, a “Triggering Event Date”), the Company shall furnish the Agent
(but in the case of clause (C) above only if the Agent reasonably determines
that the information contained in such current report on Form 8-K of the Company
is material) with a certificate as of the Triggering Event Date, in the form and
substance satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented, (A) confirming that the representations and warranties of the
Company contained in this Agreement are true and correct, (B) confirming that
the Company has performed all of its obligations hereunder to be performed on or
prior to the date of such certificate and as to the matters set forth in
Section 5(a)(iii) hereof, and (C) containing any other certification that the
Agent shall reasonably request. The requirement to provide a certificate under
this Section 4(o) shall be waived for any Triggering Event Date occurring at a
time when no Issuance Notice is pending or a suspension is in effect, which
waiver shall continue until the earlier to occur of the date the Company
delivers instructions for the sale of Shares hereunder (which for such calendar
quarter shall be considered a Triggering Event Date) and the next occurring
Triggering Event Date. Notwithstanding the foregoing, if the Company
subsequently decides to sell Shares following a Triggering Event Date when a
suspension was in effect and did not provide the Agent with a certificate under
this Section 4(o), then before the Company delivers the instructions for the
sale of Shares or the Agent sells any Shares pursuant to such instructions, the
Company shall provide the Agent with a certificate in conformity with this
Section 4(o) dated as of the date that the instructions for the sale of Shares
are issued.

 

25



--------------------------------------------------------------------------------

(p) Legal Opinions. On or prior to the date of the first Issuance Notice and on
or prior to each Triggering Event Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 4(o) for which no waiver
is applicable and excluding the date of this Agreement, a negative assurances
letter and the written legal opinion of Latham & Watkins LLP, counsel to the
Company; a written legal opinion of NautaDutilh N.V., Dutch counsel for the
Company; and the written legal opinion of the Company’s outside intellectual
property counsel, each dated the date of delivery, in form and substance
reasonably satisfactory to Agent and its counsel, substantially similar to the
form previously provided to the Agent and its counsel, modified, as necessary,
to relate to the Registration Statement and the Prospectus as then amended or
supplemented. In lieu of such opinions for subsequent periodic filings, in the
discretion of the Agent, the Company may furnish a reliance letter from such
counsel to the Agent, permitting the Agent to rely on a previously delivered
opinion letter, modified as appropriate for any passage of time or Triggering
Event Date (except that statements in such prior opinion shall be deemed to
relate to the Registration Statement and the Prospectus as amended or
supplemented as of such Triggering Event Date).

(q) Comfort Letter. On or prior to the date of the first Issuance Notice and on
or prior to each Triggering Event Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 4(o) for which no waiver
is applicable and excluding the date of this Agreement, the Company shall cause
KPMG Accountants N.V., the independent registered public accounting firm who has
audited the financial statements included or incorporated by reference in the
Registration Statement, to furnish the Agent a comfort letter, dated the date of
delivery, in form and substance reasonably satisfactory to the Agent and its
counsel, substantially similar to the form previously provided to the Agent and
its counsel; provided, however, that any such comfort letter will only be
required on the Triggering Event Date specified to the extent that it contains
financial statements filed with the Commission under the Exchange Act and
incorporated or deemed to be incorporated by reference into a Prospectus. If
requested by the Agent, the Company shall also cause a comfort letter to be
furnished to the Agent within ten (10) Trading Days of the date of occurrence of
any material transaction or event requiring the filing of a current report on
Form 8-K containing material amended financial information of the Company,
including the restatement of the Company’s financial statements. The Company
shall be required to furnish no more than one comfort letter hereunder per each
filing of an annual report on Form 10-K or a quarterly report on Form 10-Q.

(r) Secretary’s Certificate. On or prior to the date of the first Issuance
Notice and on or prior to each Triggering Event Date, the Company shall furnish
the Agent a certificate executed by the Secretary of the Company, signing in
such capacity, dated the date of delivery (i) certifying that attached thereto
are true and complete copies of the resolutions duly adopted by the Board of
Directors of the Company authorizing the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby
(including, without limitation, the issuance of the Shares pursuant to this
Agreement), which authorization shall be in full force and effect on and as of
the date of such certificate, (ii) certifying and attesting to the office,
incumbency, due authority and specimen signatures of each Person who executed
this Agreement for or on behalf of the Company, and (iii) containing any other
certification that the Agent shall reasonably request; provided, however, that
if the Secretary of the Company is unavailable to execute such certificate, the
General Counsel or another executive officer of the Company may deliver this
certificate in such person’s capacity as an executive officer of the Company.

(s) Agent’s Own Account; Clients’ Account. The Company consents to the Agent
trading, in compliance with applicable law, in the Common Shares for the Agent’s
own account and for the account of its clients at the same time as sales of the
Shares occur pursuant to this Agreement.

 

26



--------------------------------------------------------------------------------

(t) Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(u) Market Activities. The Company will not take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Shares or any other reference
security, whether to facilitate the sale or resale of the Shares or otherwise,
and the Company will, and shall cause each of its affiliates to, comply with all
applicable provisions of Regulation M. If the limitations of Rule 102 of
Regulation M (“Rule 102”) do not apply with respect to the Shares or any other
reference security pursuant to any exception set forth in Section (d) of Rule
102, then promptly upon notice from the Agent (or, if later, at the time stated
in the notice), the Company will, and shall cause each of its affiliates to,
comply with Rule 102 as though such exception were not available but the other
provisions of Rule 102 (as interpreted by the Commission) did apply. The Company
shall promptly notify the Agent if it no longer meets the requirements set forth
in Section (d) of Rule 102.

(v) Notice of Other Sale. Without the written consent of the Agent, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Shares or securities
convertible into or exchangeable for Common Shares (other than Shares
hereunder), warrants or any rights to purchase or acquire Common Shares, or
effect a reverse share split, recapitalization, share consolidation,
reclassification or similar transaction affecting the outstanding Common Shares,
during the period beginning on the date on which any Issuance Notice is
delivered to the Agent hereunder and ending on the third Trading Day immediately
following the Settlement Date with respect to Shares sold pursuant to such
Issuance Notice; and will not directly or indirectly enter into any other “at
the market” or continuous equity transaction offer to sell, sell, contract to
sell, grant any option to sell or otherwise dispose of any Common Shares (other
than the Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Shares, warrants or any rights to purchase or
acquire, Common Shares prior to the termination of this Agreement; provided,
however, that such restrictions will not be required in connection with the
Company’s (i) issuance or sale of Common Shares, options or other equity awards
to purchase or acquire Common Shares or Common Shares issuable upon the exercise
of options or other equity awards pursuant to any employee or director share
option, incentive or benefit plan, share purchase or ownership plan, long-term
incentive plan, dividend reinvestment plan, inducement award under Nasdaq rules
or other compensation plan of the Company or its subsidiaries, (ii) issuance or
sale of Common Shares issuable upon exchange, conversion or redemption of
securities or the exercise or vesting of warrants, options or other equity
awards, (iii) modification of any outstanding options, warrants or any rights to
purchase or acquire Common Shares and (iv) Common Shares issued in connection
with any joint venture, commercial or collaborative relationship or the
acquisition or license by the Company of the securities, businesses, property or
other assets of another person or entity or pursuant to any employee benefit
plan as assumed by the Company in connection with any such acquisition;
provided, however, that in the case of clause (iv), such Common Shares shall not
in the aggregate exceed 7.5% of the Company’s outstanding Common Shares
following such issuance.

 

27



--------------------------------------------------------------------------------

Section 5. CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO SETTLEMENT

(a) Conditions Precedent to the Right of the Company to Deliver an Issuance
Notice and the Obligation of the Agent to Sell Shares. The right of the Company
to deliver an Issuance Notice hereunder is subject to the satisfaction, on the
date of delivery of such Issuance Notice, and the obligation of the Agent to use
its commercially reasonable efforts to place Shares during the applicable period
set forth in the Issuance Notice is subject to the satisfaction, on each Trading
Day during the applicable period set forth in the Issuance Notice, of each of
the following conditions:

(i) Accuracy of the Company’s Representations and Warranties; Performance by the
Company. The Company shall have delivered the certificate required to be
delivered pursuant to Section 4(o) on or before the date on which delivery of
such certificate is required pursuant to Section 4(o). The Company shall have
performed, satisfied and complied with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to such date, including, but not limited to, the covenants
contained in Section 4(p), Section 4(q) and Section 4(r).

(ii) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits or directly and materially adversely affects any of the
transactions contemplated by this Agreement, and no proceeding shall have been
commenced that may have the effect of prohibiting or materially adversely
affecting any of the transactions contemplated by this Agreement.

(iii) Material Adverse Changes. Except as disclosed in the Prospectus and the
Time of Sale Information, (a) in the judgment of the Agent there shall not have
occurred any material adverse change, or any development that could be expected
to result in a material adverse change, in (A) the condition, financial or
otherwise, or in the earnings, business, properties, operations, operating
results, assets, liabilities or prospects , whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity or (B) the ability of the Company to
consummate the transactions contemplated by this Agreement or perform its
obligations hereunder; and (b) there shall not have occurred any downgrading,
nor shall any notice have been given of any intended or potential downgrading or
of any review for a possible change that does not indicate the direction of the
possible change, in the rating accorded any securities of the Company or any of
its subsidiaries by any “nationally recognized statistical rating organization”
as such term is defined for purposes of Section 3(a)(62) of the Exchange Act.

 

28



--------------------------------------------------------------------------------

(iv) No Suspension of Trading in or Delisting of Common Shares; Other Events.
The trading of the Common Shares (including without limitation the Shares) shall
not have been suspended by the Commission, the Principal Market or FINRA and the
Common Shares (including without limitation the Shares) shall have been approved
for listing or quotation on and shall not have been delisted from the Nasdaq
Stock Market, the New York Stock Exchange or any of their constituent markets.
There shall not have occurred (and be continuing in the case of occurrences
under clauses (i) and (ii) below) any of the following: (i) trading or quotation
in any of the Company’s securities shall have been suspended or limited by the
Commission or by the Principal Market or trading in securities generally on the
Principal Market shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on such stock exchanges by the
Commission or FINRA; (ii) a general banking moratorium shall have been declared
by any of federal or New York, authorities; or (iii) there shall have occurred
any outbreak or escalation of national or international hostilities or any
crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Agent is material
and adverse and makes it impracticable to market the Shares in the manner and on
the terms described in the Prospectus or to enforce contracts for the sale of
securities.

(b) Documents Required to be Delivered on each Issuance Notice Date. The Agent’s
obligation to use its commercially reasonable efforts to place Shares hereunder
shall additionally be conditioned upon the delivery to the Agent on or before
the Issuance Notice Date of a certificate in form and substance reasonably
satisfactory to the Agent, executed by the Chief Executive Officer, President or
Principal Financial Officer of the Company, to the effect that all conditions to
the delivery of such Issuance Notice shall have been satisfied as at the date of
such certificate (which certificate shall not be required if the foregoing
representations shall be set forth in the Issuance Notice).

(c) No Misstatement or Material Omission. Agent shall not have advised the
Company that the Registration Statement, the Prospectus or the Times of Sale
Information, or any amendment or supplement thereto, contains an untrue
statement of fact that in the Agent’s reasonable opinion is material, or omits
to state a fact that in the Agent’s reasonable opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.

(d) Agent Counsel Legal Opinion. Agent shall have received from Cooley LLP,
counsel for Agent, such opinion or opinions, on or before the date on which the
delivery of the Company counsel legal opinion is required pursuant to
Section 4(p), with respect to such matters as Agent may reasonably require, and
the Company shall have furnished to such counsel such documents as they request
for enabling them to pass upon such matters.

Section 6. INDEMNIFICATION AND CONTRIBUTION

(a) Indemnification of the Agent. The Company agrees to indemnify and hold
harmless the Agent, its officers and employees, and each person, if any, who
controls the Agent within the meaning of the Securities Act or the Exchange Act
against any loss, claim, damage, liability or expense, as incurred, to which the
Agent or such officer, employee or controlling person may become subject, under
the Securities Act, the Exchange Act, other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where Shares
have been offered or sold or at common law or otherwise (including in settlement
of any litigation), insofar as such

 

29



--------------------------------------------------------------------------------

loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, including any information deemed to be a
part thereof pursuant to Rule 430B under the Securities Act, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any Free
Writing Prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act or the
Prospectus (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and to reimburse the Agent and each such officer, employee and
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Agent) as such expenses are reasonably
incurred by the Agent or such officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use in the
Registration Statement, any such Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), it being understood and agreed that the
only such information furnished by the Agent to the Company consists of the
information described in subsection (b) below. The indemnity agreement set forth
in this Section 6(a) shall be in addition to any liabilities that the Company
may otherwise have.

(b) Indemnification of the Company, its Directors and Officers. The Agent agrees
to indemnify and hold harmless the Company, each of its directors, each of its
officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act against any loss, claim, damage, liability or expense, as incurred, to which
the Company or any such director, officer or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or the laws or regulations of foreign jurisdictions
where Shares have been offered or sold or at common law or otherwise (including
in settlement of any litigation), arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereto, including any information
deemed to be a part thereof pursuant to Rule 430B under the Securities Act, or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading; or
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Free Writing Prospectus that the Company has used, referred to
or filed, or is required to file, pursuant to Rule 433(d) of the Securities Act
or the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; but, for each of (i) and (ii) above, only to the extent
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by the Agent expressly for use in
the Registration Statement, any such Free Writing Prospectus or the Prospectus
(or any amendment or supplement thereto), it being understood and agreed that
the only such

 

30



--------------------------------------------------------------------------------

information furnished by the Agent to the Company consists of the information
set forth in the first sentence of the ninth paragraph under the caption “Plan
of Distribution” in the Prospectus, and to reimburse the Company and each such
director, officer and controlling person for any and all expenses (including the
fees and disbursements of one counsel chosen by the Company) as such expenses
are reasonably incurred by the Company or such officer, director or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The indemnity
agreement set forth in this Section 6(b) shall be in addition to any liabilities
that the Agent or the Company may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 6 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 6, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 6 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 6 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (together with local counsel), representing the indemnified
parties who are parties to such action), which counsel (together with any local
counsel) for the indemnified parties shall be selected by the indemnified party
(in the case of counsel for the indemnified parties referred to in Section 6(a)
and Section 6(b) above), (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action or (iii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred.

 

31



--------------------------------------------------------------------------------

(d) Settlements. The indemnifying party under this Section 6 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 6(c) hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request; and (ii) such indemnifying party shall not have reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding.

(e) Contribution. If the indemnification provided for in this Section 6 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Agent, on the other
hand, from the offering of the Shares pursuant to this Agreement; or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and the Agent, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company, on the one hand, and the Agent,
on the other hand, in connection with the offering of the Shares pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total gross proceeds from the offering of the Shares (before deducting expenses)
received by the Company bear to the total commissions received by the Agent. The
relative fault of the Company, on the one hand, and the Agent, on the other
hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Agent, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 6(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 6(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 6(e); provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 6(c) for purposes of indemnification.

 

32



--------------------------------------------------------------------------------

The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6(e).

Notwithstanding the provisions of this Section 6(e), the Agent shall not be
required to contribute any amount in excess of the Selling Commission received
by the Agent in connection with the offering contemplated hereby. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this
Section 6(e), each officer and employee of the Agent and each person, if any,
who controls the Agent within the meaning of the Securities Act or the Exchange
Act shall have the same rights to contribution as the Agent, and each director
of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company.

Section 7. TERMINATION & SURVIVAL

(a) Term. Subject to the provisions of this Section 7, the term of this
Agreement shall continue from the date of this Agreement until the end of the
Agency Period, unless earlier terminated by the parties to this Agreement
pursuant to this Section 7.

(b) Termination; Survival Following Termination.

(i) Either party may terminate this Agreement prior to the end of the Agency
Period, by giving written notice as required by this Agreement, upon ten
(10) Trading Days’ notice to the other party; provided that, (A) if the Company
terminates this Agreement after the Agent confirms to the Company any sale of
Shares, the Company shall remain obligated to comply with Section 3(b)(v) with
respect to such Shares and (B) Section 2, Section 3(d), Section 6, Section 7 and
Section 8 shall survive termination of this Agreement. If termination shall
occur prior to the Settlement Date for any sale of Shares, such sale shall
nevertheless settle in accordance with the terms of this Agreement.

(ii) In addition to the survival provision of Section 7(b)(i), the respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Agent or the Company or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and, anything herein to the contrary notwithstanding, will survive delivery of
and payment for the Shares sold hereunder and any termination of this Agreement.

 

33



--------------------------------------------------------------------------------

Section 8. MISCELLANEOUS

(a) Press Releases and Disclosure. The Company may issue a press release
describing the material terms of the transactions contemplated hereby as soon as
practicable following the date of this Agreement, and may file with the
Commission a Current Report on Form 8 K, with this Agreement attached as an
exhibit thereto, describing the material terms of the transactions contemplated
hereby, and the Company shall consult with the Agent prior to making such
disclosures, and the parties hereto shall use all commercially reasonable
efforts, acting in good faith, to agree upon a text for such disclosures that is
reasonably satisfactory to all parties hereto. No party hereto shall issue
thereafter any press release or like public statement (including, without
limitation, any disclosure required in reports filed with the Commission
pursuant to the Exchange Act) related to this Agreement or any of the
transactions contemplated hereby without the prior written approval of the other
party hereto, except as may be necessary or appropriate in the reasonable
opinion of the party seeking to make disclosure to comply with the requirements
of applicable law or stock exchange rules. If any such press release or like
public statement is so required, the party making such disclosure shall consult
with the other party prior to making such disclosure, and the parties shall use
all commercially reasonable efforts, acting in good faith, to agree upon a text
for such disclosure that is reasonably satisfactory to all parties hereto.

(b) No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (i) the transactions contemplated by this Agreement, including the
determination of any fees, are arm’s-length commercial transactions between the
Company and the Agent, (ii) when acting as a principal under this Agreement, the
Agent is and has been acting solely as a principal is not the agent or fiduciary
of the Company, or its stockholders, creditors, employees or any other party,
(iii) the Agent has not assumed nor will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company on other matters) and the
Agent does not have any obligation to the Company with respect to the
transactions contemplated hereby except the obligations expressly set forth in
this Agreement, (iv) the Agent and its affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company, and (v) the Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

(c) Research Analyst Independence. The Company acknowledges that the Agent’s
research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions. The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

(d) Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

 

34



--------------------------------------------------------------------------------

If to the Agent:

Jefferies LLC

520 Madison Avenue

New York, NY 10022

Facsimile: (646) 619-4437

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Cooley LLP

55 Hudson Yards

New York, NY 10001

Attention: Daniel I. Goldberg, Esq.

Facsimile: (212) 479-6275

If to the Company:

Merus N.V.

Yalelaan 62 3584 CH

Utrecht, the Netherlands

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

200 Clarendon Street

Boston, Massachusetts 02116

Attention: Peter N. Handrinos, Esq.

Facsimile: 617-948-6001

Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this Section 8(d).

(e) Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto, and to the benefit of the employees, officers and directors
and controlling persons referred to in Section 6, and in each case their
respective successors, and no other person will have any right or obligation
hereunder. The term “successors” shall not include any purchaser of the Shares
as such from the Agent merely by reason of such purchase.

(f) Partial Unenforceability. The invalidity or unenforceability of any Article,
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Article, Section, paragraph or provision hereof.
If any Article, Section, paragraph or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

 

35



--------------------------------------------------------------------------------

(g) Governing Law Provisions; Consent to Jurisdiction; Appointment of Agent for
Service; Currency Provisions. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York applicable to
agreements made and to be performed in such state. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the Specified
Courts, and each party irrevocably submits to the exclusive jurisdiction (except
for proceedings instituted in regard to the enforcement of a judgment of any
such court, as to which such jurisdiction is non-exclusive (a “Related
Judgment”)) of such courts in any such suit, action or proceeding. Service of
any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or other proceeding in the Specified Courts and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit,
action or other proceeding brought in any such court has been brought in an
inconvenient forum. The Company and each other party not located in the United
States has irrevocably appointed Merus U.S. Inc., which currently maintains an
office at 139 Main Street, Suite 302, Cambridge, Massachusetts 02142, United
States of America, as its agent to receive service of process or other legal
summons for purposes of any such suit, action or proceeding that may be
instituted in any state or federal court in the Borough of Manhattan in the City
of New York, United States of America.

With respect to any Related Proceeding, each party irrevocably waives, to the
fullest extent permitted by applicable law, all immunity (whether on the basis
of sovereignty or otherwise) from jurisdiction, service of process, attachment
(both before and after judgment) and execution to which it might otherwise be
entitled in the Specified Courts, and with respect to any Related Judgment, each
party waives any such immunity in the Specified Courts or any other court of
competent jurisdiction, and will not raise or claim or cause to be pleaded any
such immunity at or in respect of any such Related Proceeding or Related
Judgment, including, without limitation, any immunity pursuant to the United
States Foreign Sovereign Immunities Act of 1976, as amended.

The obligations of the Company pursuant to this Agreement in respect of any sum
due to the Agent shall, notwithstanding any judgment in a currency other than
United States dollars, not be discharged until the first business day, following
receipt by the Agent of any sum adjudged to be so due in such other currency, on
which the Agent may in accordance with normal banking procedures purchase United
States dollars with such other currency. If the United States dollars so
purchased are less than the sum originally due to the Agent in United States
dollars hereunder, the Company agrees as a separate obligation and
notwithstanding any such judgment, to indemnify the Agent against such loss. If
the United States dollars so purchased are greater than the sum originally due
to the Agent hereunder, the Agent agrees to pay to the Company an amount equal
to the excess of the dollars so purchased over the sum originally due to the
Agent hereunder.

All payments made by the Company under this Agreement shall be made free and
clear of any withholding or deduction for or on account of any present or future
taxes, duties, assessments or governmental charges of whatever nature (including
any amounts that result from the payment of fees, compensation or reimbursement
of costs contemplated by this Agreement) imposed or levied by or on behalf of
the Netherlands or by any department, agency or other political subdivision or
any taxing authority thereof or therein, and all interest, penalties or similar
liabilities with respect thereto (collectively, “Dutch Taxes”), unless such
deduction or withholding is required by law. If any Dutch Taxes are required by
law to be deducted or withheld by the Company in connection with such payment or
repurchase, the Company will increase the amount

 

36



--------------------------------------------------------------------------------

to be paid to the Agent so that the full amount of such payment is received by
the Agent, provided that the Company will not be required to pay any such
additional amounts to the extent that the obligation to withhold or deduct any
amounts arises as a result of any present or former connection between the Agent
and the relevant jurisdiction other than any such connection arising solely as a
result of the transaction described in this Agreement.

(h) General Provisions. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Any signature
to this Agreement may be delivered by facsimile, electronic mail (including
portable document format (PDF) file) or any electronic signature complying with
the U.S. federal ESIGN Act of 2000 or the New York Electronic Signature and
Records Act or other transmission method and any counterpart so delivered shall
be deemed to have been duly and validly delivered and be valid and effective for
all purposes to the fullest extent permitted by applicable law. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The Article and
Section headings herein are for the convenience of the parties only and shall
not affect the construction or interpretation of this Agreement.

[Signature Page Immediately Follows]

 

37



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms

 

Very truly yours,

MERUS N.V.

By:  

/s/ Sven A. Lundberg                     

 

Name: Sven (Bill) Ante Lundberg, M.D.

 

Title: President, Chief Executive Officer and Principal Financial Officer

The foregoing Agreement is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.

 

JEFFERIES LLC By:  

/s/ Matthew Kim                

  Name: Matthew Kim   Title: Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

ISSUANCE NOTICE

[Date]

Jefferies LLC

520 Madison Avenue

New York, New York 10022

Attn: [__________]

Reference is made to the Open Market Sale AgreementSM between Merus N.V. (the
“Company”) and Jefferies LLC (the “Agent”) dated as of August 6, 2020. The
Company confirms that all conditions to the delivery of this Issuance Notice are
satisfied as of the date hereof.

Date of Delivery of Issuance Notice (determined pursuant to Section 3(b)(i)):

                                     

Issuance Amount (equal to the total Sales Price for such Shares):

 

   $                                      
                                                                               
Number of days in selling period:   

 

First date of selling period:   

 

Last date of selling period:   

 

Settlement Date(s) if other than standard T+2 settlement:   

 

Floor Price Limitation (in no event less than $1.00 without the prior written
consent of the Agent, which consent may be withheld in the Agent’s sole
discretion, provided that the Floor Price per Share shall in no event be less
than the nominal value thereof): $ ____ per share

 

Comments:

 

 

 

 

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

Notice Parties

The Company

Sven (Bill) Ante Lundberg (Chief Executive Officer, President and Principal
Financial Officer)

Peter B. Silverman (General Counsel and Head of Utrecht)

The Agent

Donald Lynaugh

Michael Magarro